Citation Nr: 1300566	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability.

2.  Whether the reduction of the disability rating for the service-connected left shoulder impingement-minor, from 20 percent to 10 percent effective October 1, 2008, was proper. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to June 2002 and from September 2005 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Regarding the claimed psychiatric disorder, the issue was developed and certified to the Board as entitlement to service connection for depression.  However, the Board has recharacterized the issue to more accurately reflect the broad and generalized nature of the claimed psychiatric disorder, as reflected by the Veteran's own statements in support of the appeal and the evidence developed in connection with the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran testified before the undersigned Acting Veterans Law Judge in a Board hearing at the RO in March 2011.  A transcript of the hearing has been associated with the claims file.  

Following the March 2011 Board hearing, the Veteran submitted additional evidence in support of his appeal.  At his Board hearing, he waived initial RO jurisdiction of this evidence.  Accordingly, the Board has accepted the evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO reduced the evaluation of the service-connected left shoulder impingement-minor, from 20 percent to 10 percent, effective on October 1, 2008.

2.  The pertinent medical evidence of record does not show an improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for the left shoulder impingement-minor from 20 percent to 10 percent effective on October 1, 2008, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.85 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

The Veteran contends that the reduction of his 20 percent rating to 10 percent for the left shoulder impingement was improper.  

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the RO satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344. 

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).  

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  

In short, "the Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'"  Green v. Nicholson, 21 Vet. App. 512 (2006).

In the present case, as a preliminary matter, the Board finds that the procedural requirements of 3.105 were satisfied in this rating reduction.  

Specifically, the claims file demonstrates that the RO initially granted service connection in a March 2008 rating decision, which assigned an initial 20 percent rating effective from August 9, 2006.  Then, the RO issued a second rating decision in May 2008 proposing to reduce the 20 percent to 10 percent.  The RO explained that the 20 percent rating had been assigned based on evidence showing arm limited to shoulder level.  The RO also sent a cover letter with the May 2008 rating decision informing the Veteran that he had 60 days to submit additional evidence and that he may request a hearing within 30 days.  The cover letter also notified the Veteran that this reduction would reduce his overall disability rating from 40 percent to 30 percent.  

Later in May 2008, the Veteran filed a statement disagreeing with the proposed rating reduction, but with no further supporting evidence.  He explained that the proposed rating was received the same day he underwent a VA examination.  

Next, the RO issued a second rating decision in July 2008 informing the Veteran that the reduction was to be decreased, made effective on October 1, 2008.  He was sent notice in July 2008.  

The Board finds that the RO's actions here satisfied all procedural requirements under 38 C.F.R. § 3.105.  First, the RO's proposed rating notice advised the Veteran that he had (1) 60 days to present additional evidence to show that compensation payments should be continued at the 20 percent level and (2) that he had 30 days to request a predetermination hearing.  Subsequent to this notice, the Veteran did not submit additional evidence within 60 days, and he did not request a predetermination hearing.  Finally, the RO's July 2008 rating decision reduced the rating effective October 1, 2008, which was greater than 60 days after the last day of the month in which a 60-day period from the date of July 2008 notice to the Veteran of the final action expired.  See 38 C.F.R. § 3.105.  

Accordingly, the remaining question is whether a reduction in disability rating is warranted based on the evidence of record.  

On this question, the Board observes that disabilities of the shoulder are evaluated under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200 through 5203 (2012).  Here, the Veteran's disability rating was assigned by analogy under DC 5201-5024.  See 4.27 (2012).  

Under DC 5024, regarding tenosynovitis, a schedular disability rating is to be assigned based on limitation of motion of affected parts, as arthritis, degenerative.  Under DC 5003, regarding degenerative arthritis, the disability, where established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as: (a) with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations,  20 percent; or (b) with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.

Correspondingly, under Diagnostic Code 5201, regarding limitation of motion of the shoulder, a 20 percent evaluation is assigned for limitation of motion of either arm, major or minor, at the shoulder level.  Limitation of motion of the arm midway between the side and shoulder level warrants a 30 percent rating for the major side and a 20 percent rating for the minor side.  Limitation of motion of the arm to 25 degrees from the side warrants a 40 percent rating for the major side and a 30 percent rating for the minor side.  38 C.F.R. § 4.71a.  In assessing limitation of motion under DC 5201, the criteria for a higher rating may be met by consideration of either forward flexion or abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder encompasses forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

The Board notes the evidence in the claims file showing that the Veteran is right-handed.  Consequently, the left shoulder will be considered the minor (non-dominant) arm.  38 C.F.R. § 4.69.

Again, the RO assigned an initial 20 percent rating in August 2006 based on evidence showing arm limited to shoulder level.  This 20 percent rating was in effect from August 19, 2006, until reduced on October 1, 2008, a period of less than five years.  Accordingly, the central question here is not whether the Veteran's symptoms satisfy the criteria for a 20 percent rating, but whether there is evidence of reexaminations disclosing improvement.  See 38 C.F.R. § 3.344(c); Brown, 5 Vet. App. at 421.  

On this question, the evidence supporting the initial 20 percent rating includes a VA examination from December 2006 showing positive impingement signs and flexion limited to 80; X-rays showed normal left shoulder.  Then, on VA outpatient treatment in March 2007, physical examination revealed left superior anterior aspect left shoulder with elevation to 90 degrees.

Subsequent treatment at VA in August 2007 revealed left shoulder labral tear.  Accordingly, he underwent surgery at VA in September 2007 to repair the labral tear.  After this surgery VA treatment records including range of motion findings in September 2007 showing abduction to 190 degrees, with some palpable crepitus, and forward elevation to 180 degrees; in October 2007 showing normal range of motion involving pain in left shoulder with rotation and abduction, greater than 90 degrees; in November 2007 showing "great motion" with flexion to 170 degrees; and in December 2007, showing flexion and abduction to 179 degrees flexion.  

Then, in January 2008, the Veteran sought treatment after "tweaking" his shoulder while carrying orange juice; physical examination at that time showed flexion and abduction to 170 degrees.  On follow-up at VA in February 2008, the Veteran had complaints of pain with any active movement and occasional numbness or tingling in his hand; physical examination showed flexion to 160 degrees, abduction to 150 degrees, and weakness and discomfort in the supraspinatus; the impression was that the Veteran "is not getting any better" and it was felt that the September 2007 surgery failed or there has been a recurrence of the tear.  

The Veteran also underwent VA examination in March 2008.  He complained of painful shoulder, but denied deformity, giving way, instability, stiffness or weakness, dislocation, subluxation, locking, effusion, flare-ups or inflammation.  Physical examination showed flexion limited to 160 degrees due to pain; abduction limited to 150 degrees due to pain; external rotation limited to 60 degrees due to pain; and internal rotation limited to 50 degrees due to pain.  There was no additional limitation of motion on repetitive use.  The assessment was tenderness, painful movement, and healed arthroscopy portals; positive O'Driscolls and O'Brien's tests concerning for SLAP lesion; mildly positive Hawkins impingement test.  The corresponding diagnosis was left shoulder condition, left shoulder SLAP tear status post surgical repair with continued symptoms and likely a failed repair.  

Following the March 2008 VA examination, the pertinent evidence includes ongoing VA treatment, including in April 2008, when the Veteran complained of continued left shoulder pain, worse with movement, especially with overhead activities.  Physical examination at that time showed flexion to 180 degrees and abduction to 180 degrees, with pain and range of motion decreased with scapula stabilization.  An MRI showed SLAP tear.  Then, in October 2008, the Veteran presented to his VA primary care provider with complaints of pulling his left shoulder again when swimming, aggravating the pain in the supraspinatus area.  In October 2008, VA treatment notes refer to persistent problems since the SLAP lesion repair, with an MRI showing SLAP lesion no different from preoperative film.  An October 2010 VA treatment record reflects that the Veteran reported increased left shoulder pain, exacerbated by actions as minor as sneezing.  The Veteran ultimately underwent another left shoulder surgery in April 2011. 

The Board finds, after careful consideration, that this evidentiary record does not present reexaminations disclosing improvement in the left shoulder disability.  To the contrary, the evidence subsequent to August 2006 shows ongoing complaints of painful shoulder motion, which necessitated two surgeries, including one prior to October 2008.  In fact, under the ordinary conditions of daily life, the Veteran twice sought treatment after aggravating the disability, once when lifting a bottle of orange juice, then again while swimming.  The Veteran also reported increased left shoulder pain.  Although the evidence appears to show an improvement in range of motion of the left shoulder, because the overall disability picture does not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work, but rather reflects increased pain, decreased functional ability, and the need for surgical intervention, the Board finds the reduction was improper.  See 38 C.F.R. § 3.344(c); Brown, 5 Vet. App. at 420-21.  Thus, the Veteran's appeal is granted, and the 20 percent rating must be restored effective October 1, 2008.  


ORDER

As the 20 percent evaluation of the left shoulder impingement-minor was not properly reduced to 10 percent, restoration of the 20 percent rating is granted as of October 1, 2008.


REMAND

After careful consideration, the Board finds that the claimed psychiatric disorder must be remanded for further evidentiary development.  

Initially, the Board observes that the Veteran has raised alternative theories of entitlement in support of the appeal.  He contends that symptoms began during service and, in the alternative, that his symptoms are secondary to service-connected disability since service separation.  Both theories of entitlement require further investigation.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).

The Board particularly finds that the evidence currently meets the low threshold for determining when a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

First, the Veteran's service treatment records (STRs) show evidence of disease during service.  Of note, a February 2006 orthopedic consultation notes that the Veteran had a major social stressor and was attempting to get treated close to home.  No details are provided in this note, but it was recommended that he undergo community based healthcare secondary to social issues.  Furthermore, STRs from April 2006, May 2006, and July 2006, in addition to a June 2006 Medical Evaluation Board (MEB) report, document that he was prescribed nortriptyline (pamelor).  Again, no explanation is given, but the Board observes that nortriptyline is an antidepressant, according to Micromedex Drugdex Evaluations (2011).  Finally, a Post-Deployment Health Assessment after Iraq in August 2006 shows that the Veteran denied all depressive symptoms, but endorsed having problems sleeping or still feeling tired after sleeping.  In light of these records, the Board finds that the Veteran's STRs show evidence of disease during service.  See 38 C.F.R. § 3.159(c)(4)(i)(B).  

Additionally, the Veteran is currently service-connected for several disabilities: common migraine headaches; lumbar disc disease and facet joint arthropathy; tinnitus; radiculopathy, left lower extremity associated with lumbar disc disease and facet joint arthropathy; left shoulder impingement - minor; and idiopathic tremor.  Thus, there is evidence of service-connected disability.  See 38 C.F.R. § 3.310.  

Second, the record contains competent evidence of a currently diagnosed disability.  The earliest diagnosis currently of record was anergia, sleep disorder versus depression, at VA in October 2007.  More recently, VA mental health records, including in October 2011, reflect an assessment of depressive disorder not otherwise specified (NOS) versus depression secondary to general medical condition (GMC) (pain).  Most recently, a June 2012 VA mental health record shows an assessment of pain disorder associated with both psychological factors and GMC.  See 38 C.F.R. § 3.159(c)(4)(i)(A).   Accordingly, there is competent evidence of a currently diagnosed disability.  

Finally, the evidence indicates that the claimed psychiatric symptoms may be associated with the evidence of disease during service or with the service-connected disabilities.  Most significantly, as noted, the VA outpatient treatment records first show a diagnosis within one year of the Veteran's separation from service in August 2006.  Moreover, the VA assessments, such as in June 2012, indicate that a psychiatric disorder is "secondary to" or "associated with" a general medical condition, particularly pain.  See 38 C.F.R. § 3.159(c)(4)(i)(C).  

Because the information and evidence of record does not otherwise contain sufficient competent medical evidence to decide the claim, a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.  

As a final matter, the Board finds that remand is necessary to afford the Veteran a further opportunity to identify any additional records that may be relevant to the claim, but which remain outstanding.  For instance, as noted immediately above, the STRs include a February 2006 orthopedic consultation report noting that he was attempting to get treated close to home, and it was recommended that he undergo community based healthcare.  The STRs do not make clear whether the Veteran actually had such treatment.  If so, he should identify and authorize VA to obtain those records.  

Accordingly, the claim is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claim, including, but not limited to, any mental health care that he may have undergone during service with an outside facility.   

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's outstanding VA treatment records, including  on an ongoing basis until the issue is recertified to the Board (and unless the issue is fully resolved in the Veteran's favor).  

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in paragraphs 1-4 above, undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed psychiatric disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that a current psychiatric disorder, if found, had its onset during or coincident with service, or is otherwise causally related to any event or circumstance of his active service.  

(b) Without regard to the answer to question (a) above, is it at least as likely as not that a current psychiatric disorder is proximately due to, the result of, or caused by a service-connected disability?

(c) Without regard to the answers to questions (a) and (b) above, is it at least as likely as not that a current psychiatric disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability(ies)?

It is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (b) causation and (c) aggravation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions regarding the onset and continuity of his symptoms, in addition to his statements regarding the relationship between his symptoms and his service-connected symptomatology.  The examiner should particularly discuss whether the chronology/continuity of the Veteran's reported symptoms and history are consistent with the nature of a current diagnosis being either (a) due to (or coincident with) service, (b) caused or (c) aggravated by a service-connected disability.  If the examiner determines that the Veteran's lay assertions are mistaken in this regard, the examiner should identify the medical reasons why his lay opinion is invalid.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing the above-requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


